Title: To Alexander Hamilton from James McHenry, 22 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department 22d. April 1799—
          
          A letter to me, dated the 18th. instant, from the Accountant of the Department of War, of which I enclose a copy, will inform you of the situation, in which Captain Charles Hyde stands, with respect to unsettled accounts, for very large sums of money, intrusted to him, as regimental Paymaster, to the first regiment of Infantry, in the service of the United States.
          By “An Act for the better organizing of the troops of the United States, and for other purposes,” passed the 3d. of March ulto. an Officer of the rank of Captain, cannot in future act, as regimental Paymaster; his (Captain Hyde’s) functions therefore in that capacity, must henceforth cease and determine.
          It appears to me indispensibly necessary, that you order Captain Hyde to repair with his vouchers, to some Public Agent, authorized, and qualified to settle his accounts—and that it would perhaps, be most proper, to direct him, to repair, to the seat of Government, in order to a settlement, directly with the Principal Accountant of the War Department.
          I am Sir with great respect your obedient servant.
          
            James McHenry
          
          Major General A. Hamilton—
        